Dissenting Opinion by
Judge Nunn.
Section 2055 of the Kentucky Statutes, as it existed prior to March 18, 1904, required the State Board of Health to appoint three discreet citizens, residents of each county in the State to constitute a local, or county board of health, and empowered and required the county board to inaugurate and execute sanitary measures. The section did not require that the county board be composed of physicians. It also required that this board be paid for such services as it rendered; and closed with the following language:
“The local board shall appoint a competent physician, who shall be the health officer of the county, and shall hold his office for two years, and until his successor is appointed. ’ ’
It will thus be seen that no special duty was required at the hands of this health officer; his only duties were to act when the local board employed and directed him to aid them in inaugurating and executing the rules and orders made by the board of Health.
The opinion in the case of Taylor v. Adair County, 27 Ky., L. R. 36, which is referred to in the opinion,) was rendered January 4, 1905, but the services sued for in that action were rendered prior to March 18, 1904, the date upon which the section of the statute was amended, therefore, that opinion was controlled by the section as it existed prior to March 18, 1904, but this case must be governed by that section as amended March 18, 1904, and it was amended on this date in several particulars; one of them being instead of providing, as the old statute did, that the State board should appoint three or more intelligent and discreet citizens in each county to constitute the local board, it provides that the State Board of Health shall appoint three intelligent and discreet licensed and practicing physicians residing in each county, who, together with the county judge and one person selected by the fiscal court of each county, shall constitute the local board of health. Again, instead of stipulating, as did'the section previous to its amendment, that the local board shall receive such compensation for services as the county court in its discretion may allow, it *9now says the local board shall receive no compensation for such services, Further, we find the following in the section as amended which was not in it previous thereto, to-wit:
“The local board shall appoint a competent practicing physician who shall be the health officer of the county and secretary of the board, whose duties it shall be .to see that the rules and regulations provided for in this act, and the rules and regulations of the State Board of Health are enforced, and who shall hold his office at the pleasure of said board, and he shall receive a salary, the amount of which to be fixed by the fiscal court at the time, or immediately after his election. In no state of case shall said health officer claim or receive from the county any compensation for his services other than the salary fixed by the fiscal court. ’ ’
This amendment requires the health officer of the county to see that the rules and regulations provided in this act and the rules and regulations of the State Board of Health, are enforced. It does not say that the rules and regulations provided for by the county board of health shall be enforced, but suppose it does mean that the county board should establish rules and regulations; it fails to provide when it shall be done or in what manner. Further, there is nothing in the section indicating that the members of the county board of health are expected to assemble each time there is reported an infectious disease or emergency, and it is highly probable that such a requirement would be destructive of the section. The five persons who constitute the board should be intelligent business and professional men, therefore, will be men engaged in some fruitful vocations, and it does not seem reasonable that they should be required to leave their homes and businesses and assemble at some place in the county each time an infectious disease or an emergency of any kind is reported, for the statute expressly provides that they shall receive no compensation. It seems to me that if the local board meets at the beginning of its health officer’s term of office and enacts rules and regulations governing his conduct, the statute is complied with.
The opinion holds that before the health officer can execute the rules and regulations of the State Board of Health, the local board must assemble and order him to do so. If this be so, of what use is the language and *10what did the legislature mean when it said by way of amendment, that the local boards shall appoint a competent practicing physician who shall be health officer of the county and secretary of the local board, and “whose duties shall be to see that the rules and regulations provided for in this act, and the rules and regulations of the State Board of Health are enforced,” &c. This requires the health officer to carry out the rules and regulations of the State Board of Health and attaches no conditions to the requirement, but the opinion says he cannot carry them out until the local board directs him to do so. Now what would be the position of the health officer if the State Board of Plealth inaugurated rules and regulations and the. local board failed to meet and direct him to carry them out? This is certainly an improper construction of the statutes. The statutes require the State Board of Health to appoint the local boards in the various counties of the State, and then, as construed in the opinion, renders the State Board of Health subservient to the local boards; the agent becomes superior to the principal and can execute its orders or not, as it sees proper. The section as amended enjoins upon the health officer his duties, but the section did not do so before it was amended in March, 1904. The Legislature had the right and power to enact this law and it is the duty of the courts, when occasion requires, to see that it is enforced, whether we approve of the power given the health officer or not.
A considerable portion of appellee’s claim was for services rendered in carrying out orders of the State Board of Health, as the testimony shows.
Under the old statute the health officer of a county was a creature of the county board of health and his sole power to act was derived from that board, hence the apparent reasonableness of the construction in the opinion of Taylor v. Adair County, supra; but under the statute as amended the health officer’s powers are specifically delegated by the G-eneral Assembly. The act says that it is his duty to see that its provisions are carried oui< and that the rules and regulations of the State Board; of Health are enforced, therefore, the opinion in the case referred to has no application.
Prom these reasons, I dissent from the opinion rendered herein.